Citation Nr: 1025892	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased evaluation for degenerative joint 
disease, lumbar spine, with intervertebral disc syndrome (IVDS), 
rated at the 20 percent level prior to September 27, 2008, and at 
the 40 percent level since then.

2.  Entitlement to a higher evaluation than 30 percent for 
avascular necrosis and degenerative joint disease, right hip.

3. Entitlement to service connection for hepatitis C.

4. Whether new and material evidence has been received to reopen a 
claim for service connection for a bilateral knee condition. 



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 
1975.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which in part increased from 20 to 30 percent the 
evaluation for a right hip disorder, and denied an evaluation 
greater than 20 percent for a lumbar spine disorder. That 
decision further denied a petition to reopen service connection 
for a bilateral knee disorder. 

In addition, the preceding rating decision purported to deny a 
petition for service connection for hepatitis C. On closer 
inspection of the record, however, in its December 2006 Statement 
of the Case (SOC) the RO restated the issue as an original claim 
for service connection, given that in a now final May 2003 rating 
decision the RO had actually denied service connection for 
hepatitis B, not  hepatitis C. The Board agrees with this 
characterization of the issue on appeal. 

During pendency of the appeal, a December 2008 RO rating decision 
increased from 20 to 40 percent the evaluation for a lumbar spine 
disorder, effective from September 27, 2008. The award of higher 
compensation notwithstanding,                 the Veteran has 
continued the appeal seeking a still greater schedular rating.          
See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

The Veteran previously requested a Central Office hearing to be 
held before a Veterans Law Judge (VLJ) in Washington, D.C. 
However, by May 2010 correspondence he withdrew this hearing 
request, and stated that he wanted                 the Board to 
proceed with the adjudication of his appeal.  
              
The issue of service connection for hepatitis C, and petition to 
reopen service connection for a bilateral knee condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action on 
his part is required concerning these claims. 


FINDINGS OF FACT

1.	Prior to September 27, 2008, the Veteran's lumbar spine 
disability involved      at worst forward flexion to 70 
degrees, limited to 50 degrees by pain on motion. There was no 
objective indication of joint ankylosis. 

2.	Since September 27, 2008, a lumbar spine disorder was 
manifested by some level of retained mobility of the 
thoracolumbar spine, and did not involve ankylosis, either 
favorable or unfavorable. 

3.	The Veteran's right hip disorder has not been manifested by 
any form of fracture, nor is there present any joint 
ankylosis. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an increased evaluation for 
degenerative joint disease, lumbar spine, with IVDS, rated at 
20 percent prior to September 27, 2008, and at 40 percent 
level onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Codes 5242, 5243 (2009).

2.	The criteria are not met for a higher evaluation than 30 
percent for avascular necrosis and degenerative joint disease, 
right hip. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

Through correspondence dated from September 2005, pertaining to 
the claims on appeal for increased rating, the RO notified the 
Veteran as to each element of satisfactory notice set forth under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The notices 
advised him of the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.             See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the January 2006 rating decision on 
appeal, and thus met the standard for timely notice.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining extensive VA outpatient 
records. The RO has arranged for          the Veteran to undergo 
several VA Compensation and Pension examinations.           See 
also 38 C.F.R. §4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed by 
the disabling condition). 

To date while the Veteran is in receipt of disability benefits 
from the Social Security Administration (SSA) not all relevant 
records pertaining to this disability determination have been 
obtained and associated with the claims file. However,   the 
Board finds that the complete SSA records would not be 
dispositive in the matters being decided, given that the proper 
disability rating for both right hip and lumbar spine disorders 
are to be based on precise rating criteria as set forth under the 
VA rating schedule, information which the available VA 
examination reports would cover. Also significant in the Board's 
proceeding with a decision in these matters is that a substantial 
portion of the SSA records have already been obtained, namely the 
administrative decision to award benefits, underlying SSA 
disability exam, and supporting VA medical records. There is no 
significant likelihood of further evidence being obtained that 
would have a bearing upon the issues being decided, outside of 
what is already of record.

In furtherance of his claims, the Veteran has provided several 
personal statements. As indicated, a Board Central Office hearing 
was previously scheduled, however, the Veteran withdrew his 
hearing request prior to the scheduled hearing date. There is no 
objective indication of any additional available relevant 
evidence or information which has not already been obtained. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations. That is to say,        
"the record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369        
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

A.	Lumbar Spine Disorder

The Veteran filed the instant claim for increased rating for 
service-connected degenerative joint disease, lumbar spine, with 
IVDS, in August 2005. This condition has been evaluated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5237, for 
lumbosacral strain. 

Disorders of the lumbosacral spine are to be evaluated in 
accordance with VA's General Rating Formula for Diseases and 
Injuries of the Spine. 
 
This rating formula provides for the assignment of a 10 percent 
rating when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of the 
height. 
 

A 20 percent rating is for assignment upon a showing of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; or 
a combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of the 
cervical spine of   15 degrees or less; or, favorable ankylosis 
of the entire cervical spine. A 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. Under 
notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms 'flare up,' such as 
during prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria. Id; see also 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

The criteria for Intervertebral Disc Syndrome (IVDS) also 
potentially applies. Under the rating criteria, IVDS may be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or otherwise based upon the frequency and 
severity of its incapacitating episodes, whichever method results 
in the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The specific 
formula for IVDS provides: If there are incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks, 
a 10 percent rating is warranted; if at least 2 weeks but less 
than 4 weeks, a 20 percent rating; if at least 4 weeks but less 
than 6 weeks, a 40 percent rating is warranted; and where there 
are incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 60 
percent rating is warranted. Note (1) to the rating criteria 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.

Prior to September 27, 2008

The Veteran underwent a VA Compensation and Pension examination 
by an orthopedist in September 2005. He then described a history 
of degenerative joint disease with pain located at the low back 
for 25 years, which was now constant and at times traveled to 
both legs. The pain was estimated at level 1 out of 10, could be 
elicited by physical activity and stress, and was relieved by 
medication.                  The Veteran stated that his 
condition did not cause incapacitation, and did result in four 
times lost form work per month. Objective examination of the 
thoracolumbar spine revealed complaints of radiating pain on 
movement down the legs. Muscle spasm was absent. There was 
tenderness noted on exam of the paraspinal muscles. There was 
negative straight leg raising. There was no ankylosis of the 
spine.              On range of motion testing, the Veteran had 
flexion to 70 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 40 degrees, and 
rotation in both directions of 30 degrees. Pain occurred at 
flexion to 50 degrees, extension to 20 degrees, and right lateral 
flexion to 20 degrees. The examiner found that joint function of 
the spine was additionally limited after repetitive use by pain, 
fatigue, and lack of endurance. It was not additionally limited 
by weakness and incoordination. The examiner was unable to make a 
determination without resort to speculation on whether these 
factors additionally limited joint function in degrees. 
Otherwise, there were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement. The diagnosis 
was degenerative joint disease, lumbar spine.

The Veteran in June 2007 provided statements from family members 
attesting to their observation of his difficulties with chronic 
low back pain and discomfort.      In July 2007, he provided 
statements from a supervisor and co-workers attesting to the 
state of these problems as manifested in an occupational 
environment.

Another orthopedic examination was completed in November 2007. 
The Veteran then described stiffness and pain that radiated from 
the middle to lower back that was constant, aching and sharp, and 
10/10 in severity. It was elicited with physical activity and 
stress, but could appear on its own, and was relieved by 
medication. Upon physical examination, there was radiation of 
pain on movement to the right hip. There was no muscle spasm. 
There was tenderness across the mid and lower back. A straight 
leg raising test was negative. Range of motion consisted of 
flexion to 90 degrees with pain occurring at 10 degrees; 
extension to 20 degrees with pain at endpoint; right and left 
lateral flexion to 30 degrees with pain at endpoint; and right 
and left rotation to 30 degrees. After repetitive use, pain was 
the major functional impact. There was no fatigue, weakness, lack 
of endurance, incoordination or additional degrees of limitation 
in the range of motion. Inspection of the spine revealed normal 
position of the head, symmetry in appearance, symmetry of spinal 
motions, and no curvatures of the spine. There was lumbosacral 
intervertebral disc syndrome. The lumbosacral root affected was 
the S1 and peripheral nerve affected was the sciatic nerve.

Neurological evaluation of the lower extremities revealed that 
motor function was 5/5. Sensory function was intact except that 
the Veteran had decreased sensitivity to touch over the right 
posterior thigh. Reflexes were +2 throughout. The VA examiner's 
diagnosis was changed to lumbar degenerative disc disease and 
IVDS, with the most likely involved nerve being the sciatic. This 
diagnosis was based on a subjective history of back pain and 
objective abnormal thoracolumbar exam with findings of 
lumbosacral root S1 peripheral nerve affected and the sciatic 
nerve.           The Veteran also had decreased affectation of 
the sciatic nerve, and decreased sensitivity to touch over the 
right posterior thigh. 

Having reviewed the above, the Board is continuing the assignment 
of a 20 percent disability evaluation for the Veteran's lumbar 
spine disability for the time period prior to September 27, 2008. 
Under provisions of the General Rating Formula for diseases and 
injuries of the spine, the next higher available disability 
rating is at        the 40 percent level, and to establish this 
rating the evidence must indicate there is either forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (degenerative arthritis). The Board 
has considered the pertinent VA medical examination reports in 
turn. At the outset, there is no indication or suggestion that 
the Veteran experiences any form of ankylosis of the 
thoracolumbar spine, as this would require total absence of 
capability for movement. See Dinsay v. Brown,              9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(indicating that ankylosis is complete immobility of the joint in 
a fixed position, either favorable or unfavorable). Thus, the 
rating provisions on ankylosis do not provide the basis for any 
higher evaluation. There is also a basis for a higher rating when 
there is sufficient limitation of motion of the thoracolumbar 
spine, as indicated. Considering the evidence in this regard, on 
examination in September 2005, the Veteran had forward flexion to 
70 degrees, with pain occurring at           50 degrees. The 
examiner could not determine without resort to speculation 
whether there was additional limitation of motion in degrees due 
to functional loss, as required under the holding in DeLuca v. 
Brown. See also 38 C.F.R. §§ 4.45, 4.59. Assuming that forward 
flexion indeed was constrained to 50 degrees due to the impact of 
pain, the degree of limitation still does not fall within the 
standard for what medical findings will warrant an increased 
rating, as it significantly exceeds the threshold of 30 degrees 
forward flexion.  

As to the November 2007 VA orthopedic examination, the Veteran 
demonstrated forward flexion of the thoracolumbar spine to 90 
degrees with pain occurring at    10  degrees. However, the VA 
examiner qualified this time that there were no additional 
degrees of limitation of motion present due to pain, weakness, 
incoordination or other recognized factors attributable to 
functional loss. The Board is inclined to interpret these results 
therefore as meaning that overall range of motion was at or near 
90 degrees forward flexion. This is keeping in mind that the 
number of factors identified in regard to functional loss was 
limited, and constrained only to the presence of pain. No 
fatigue, weakness, lack of endurance or incoordination was 
present. Actual mobility before considering pain remained at a 
normal 90 degrees. And again, the VA examiner himself did not 
consider pain to cause additional limitation of motion. The Board 
considers it likely that pain had some impact upon overall range 
of motion. However, there is sufficient grounds to conclude that 
pain did not functionally limit range of motion to only 10 
degrees forward flexion. The Board accepts the VA examiner's own 
conclusion to the same as probative.   

Based upon the above, the Veteran did not demonstrate limitation 
of motion of          the lumbar spine consistent with the 
criteria for assignment of the next higher            40 percent 
disability rating. 

The Board has likewise considered the rating criteria for 
intervertebral disc syndrome as this is a component of the 
Veteran's service-connected lumbar spine disability. On the first 
examination cited above from September 2005, the Veteran denied 
any form of incapacitating episode. The subsequent examination 
from November 2007 provided reference to the presence of IVDS, 
but did not offer findings regarding the frequency and severity 
of any incapacitating episodes,              as would be required 
for rating purposes. There is essentially no basis to assess         
the severity of IVDS from this examination report. It warrants 
observation that           the Veteran did not subjectively 
report experiencing any IVDS symptoms as the basis for rendering 
such a determination.  

Accordingly, for the timeframe prior to September 27, 2008, the 
current 20 percent schedular rating for a lumbar spine disability 
remains warranted. 

September 27, 2008 to the Present 

Upon VA re-examination in September 2008, the Veteran described 
difficulty sleeping due to constant back pain. He described 
having shooting pain bilaterally into his hips and also down his 
right leg, with cramps in his right calf and foot.     He 
reported numbness in his right little toe and the adjacent two 
toes, as well as on the lateral side of his foot. On objective 
examination, there was no muscle spasm noted. There was 
tenderness present in the mid to low back area. Straight leg 
raising test was positive bilaterally. There was no fixed 
position of the lumbar spine. Range of motion consisted of 
flexion to 30 degrees, extension to 10 degrees, lateral flexion 
in both directions to 15 degrees, and rotation in both directions 
to 15 degrees, with pain at the endpoints of motion. After 
repetitive use there was pain, fatigue, weakness and lack of 
endurance. There were no additional degrees of limitation of 
motion. Inspection of the spine revealed position of the head to 
be within normal limits. There was symmetry in appearance. There 
was diminished curvature of the lumbar spine. There appeared to 
be some loss of symmetry of spinal motion. There did appear to be 
intervertebral disc syndrome of the back. Reflexes of the lower 
extremities were normal bilaterally. Involvement of the 
lumbosacral nerve roots appeared to be the sciatic nerve 
bilaterally. Sensory function was abnormal in that there was 
diminished sensation in both feet and the right leg. There was 
also diminished sensation in the medial aspect of the left foot. 
The diagnosis was degenerative joint disease of the lumbar spine, 
with intervertebral disc syndrome. This involved the sciatic 
nerve bilaterally. 

The evidence of record warrants the continuation of a 40 percent 
rating for the time period from September 27, 2008 onwards. Per 
the rating schedule, the assignment of a higher 50 percent rating 
would require unfavorable ankylosis of the entire thoracolumbar 
spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. Once again, 
there is no factual basis to establish signs or symptoms of 
ankylosis. Range of motion had diminished upon the September 
2008, but still remained at a level of   30 degrees forward 
flexion. There was no further limitation in motion due to pain, 
weakness, fatigue or other forms of recognized functional loss. 
Provided that there is some level of retained joint mobility, 
this is contrary to the definition of joint ankylosis, whether 
favorable or unfavorable ankylosis. 

The rating criteria for IVDS do not provide a further basis for 
recovery here inasmuch as again, there was no indication from the 
Veteran or objective finding establishing the presence of 
incapacitating episodes of this syndrome. As indicated, an 
incapacitating episode by the rating criteria is defined as a 
physician prescribed episode of bedrest. It would reasonably be 
expected that the Veteran would have reported the occurrence of 
such provided an incapacitating episode had indeed transpired. As 
to more generalized neurological involvement, the most recent VA 
examination clearly established that there was sciatic nerve 
involvement as a consequence of the Veteran's lumbar spine 
disability. Thus far, the RO has already provided for separate 10 
percent ratings for radiculopathy for both the right and left 
lower extremities, associated with service-connected disability. 
There is therefore no further potential basis to assign any 
further compensation for neurological symptomatology indicated by 
the record. 

Hence, a 40 percent rating remains warranted from September 27, 
2008 onwards. 

B.	Right Hip Disorder

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, malunion of the 
femur, a slight level of knee or hip disability warrants a 10 
percent rating; a moderate disability,         a 20 percent 
rating; and a marked disability, a 30 percent rating. A fracture 
of the surgical neck of the femur, with a false joint, 
corresponds to a 60 percent rating. Fracture of the shaft or 
anatomical neck with nonunion, without loose motion, and if 
weightbearing is preserved with the aid of a brace also warrants 
a 60 percent rating; whereas a fracture of this type with 
nonunion, with loose motion (spiral or oblique fracture) warrants 
an 80 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 
5255. 
 
The words "slight," "moderate," and "marked" are not defined 
in the above rating criteria. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

As set forth under 38 C.F.R. § 4.71a, Plate II, normal range of 
motion for the hip comprises flexion to 125 degrees, and 
abduction to 45 degrees. 

On a September 2005 VA examination, the Veteran described 
constant right hip pain and inability to walk without a cane, 
with constant symptoms. He stated that the condition did not 
cause incapacitation. The functional impairment was pain with 
ambulation. The condition resulted in four times lost from work 
per month. Physical examination indicated that gait was abnormal, 
and was a Trendelenburg gait.              A cane was required 
for ambulation. The right hip joint general appearance was 
abnormal with findings of pain with hip flexion. Range of motion 
consisted of flexion to 105 degrees, with pain at 100 degrees; 
extension to 20 degrees; adduction to 25 degrees, with pain at 20 
degrees; and abduction to 35 degrees, with pain at          25 
degrees; external rotation 40 degrees; and internal rotation 25 
degrees. Joint function was additionally limited after repetitive 
use by pain, fatigue, weakness, lack of endurance, and 
incoordination. The examiner was unable to determine without 
speculation what effect this had in terms of joint function in 
degrees.          The diagnosis was avascular necrosis and 
degenerative joint disease, right hip.            It was observed 
that subjectively the Veteran reported that the severity of the 
pain had progressed. 

Upon re-examination in November 2007, the Veteran described 
having weakness, giving way, lack of endurance and fatigability 
in the right hip. He had pain that radiated from the hip to his 
back. The pain was described as 10/10, elicited by physical 
activity, stress, or on its own, and relieved by medication. 
Objectively, posture and gait were normal. Range of motion was 
flexion to 60 degrees, extension to 20 degrees, adduction to 10 
degrees, abduction to 20 degrees, external rotation to 20 
degrees, and internal rotation to 10 degrees, with pain at the 
endpoints of motion. After repetitive use, pain had the major 
functional impact. There was no fatigue, weakness, lack of 
endurance, incoordination, or additional degree limitation for 
the range of motion conducted. 

On VA examination again in September 2008, evaluation of the hips 
revealed tenderness of the right hip along with guarding of 
movement. There was no ankylosis of the hip joint. Range of 
motion was flexion to 90 degrees, extension to 20 degrees, 
adduction to 15 degrees, abduction to 25 degrees, external 
rotation            15 degrees, and internal rotation 15 degrees, 
with pain at the endpoints of motion. After repetitive use of the 
right hip, there was pain, weakness, and lack of endurance. There 
were no additional degrees of limitation of motion. The diagnosis 
was avascular necrosis and degenerative joint disease of the 
right hip. The Veteran was considered to have remained 
symptomatic. 

Considering the preceding, the record does not support the 
assignment of any rating greater than 30 percent for the 
Veteran's service-connected right hip condition.  This disorder 
is currently rated as 30 percent disabling based upon the 
presence of malunion of the femur, with marked disability. The 
next higher rating of 60 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 necessarily requires evidence of a fracture 
in the femur. The fracture may involve the surgical neck of the 
femur, with a false joint; or of the anatomical neck. In either 
case, the Veteran is not shown now, nor has he ever claimed to 
have had an actual fracture of the femur bone. There has been 
degenerative joint disease at the site of the right hip joint, 
but this is all. Consequently, no higher rating can be awarded 
under provisions of     Diagnostic Code 5255. 

There also is no potentially applicable diagnostic code under 
which a higher rating may be assigned. There is for application 
Diagnostic Code 5252 pertaining to limitation of motion of the 
hip. However, the Veteran does not have limitation of flexion of 
the thigh to 10 degrees, required to establish a 40 percent 
rating under that diagnostic code. Nor is there any indication of 
hip joint ankylosis, to warrant application of Diagnostic Code 
5250. Finally, the Veteran does not have a flail joint of the 
right hip, as would be evaluated under Diagnostic Code 5254. 

A 30 percent rating for the Veteran's right hip disability 
therefore should remain          in effect under provisions of 
the rating schedule. 

C.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. While he stopped 
working due to back and hip pain in February 2008, there is no 
indication that due to one of these conditions in particular he 
is uniquely disqualified from any form of more sedentary 
employment. The Veteran's service-connected disorders also have 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the regular 
schedular standards. In the absence of the evidence of such 
factors, the Board is not required to remand this case to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown,          9 Vet. App. 237, 238-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
For these reasons, the Board is denying the claims for increased 
ratings for lumbar spine and right hip disorders. This 
determination takes into full account the potential availability 
of any additional "staged rating" based upon incremental 
increases in severity of service-connected disability during the 
pendency of the claims under review. The preponderance of the 
evidence is against the claims, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).     


ORDER

An increased evaluation for degenerative joint disease, lumbar 
spine, with IVDS, rated at 20 percent prior to September 27, 
2008, and at 40 percent level since then, is denied.

A higher evaluation than 30 percent for avascular necrosis and 
degenerative joint disease, right hip, is denied.
















REMAND

There is indication that the Veteran is in receipt of disability 
benefits from the Social Security Administration. However, not 
all of the corresponding records pertaining to this SSA award are 
on file. Some of the VA medical records underlying this decision 
were obtained. The Veteran himself provided a copy of an SSA 
disability examination. However, it remains apparent that not all 
SSA decisional and underlying medical records have been acquired. 
The answer to this records inquiry may lie with a compact disc 
(CD) associated with the file and received from SSA. It does not 
appear that the contents of the CD were ever transferred to a 
paper record, as is required in such instances. 

Therefore, on remand the RO/AMC must obtain a complete printout 
of the contents of the informational CD received from SSA. The 
Board points out in this regard that there is an agreement in 
place between the Board and VA's Veterans Benefits Administration 
(VBA) that the Regional Offices will print out SSA records stored 
on informational CDs. 

Once the documentation from the informational CD is retrieved, 
the RO/AMC should assess whether an additional inquiry to SSA is 
still needed to acquire complete records from that agency, and if 
so should take the necessary steps to obtain this additional 
evidence. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See 
also Woods v. Gober, 14 Vet. App. 214 (2000).

There is also further developmental action necessary to inform 
the Veteran of the procedures for substantiating his petition to 
reopen service connection for a bilateral knee disorder. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of 
Appeals for Veterans Claims (Court) established additional 
criteria as to the content of the VCAA notice to be provided in 
connection with a petition to reopen, requiring that VA provide a 
claim-specific and comprehensive definition of "new and 
material" evidence. In carrying out this notice obligation, VA 
must consider the basis for the previous denial and then provide 
an explanation of what evidence would be needed to substantiate 
the element(s) found insufficient in the previous denial. The 
Court further held that failure to describe what would constitute 
"material" evidence,         in particular, in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error. 

Previously, a May 2003 now final RO rating decision denied 
service connection for a bilateral knee condition, on the basis 
that there was no competent evidence establishing a causal 
linkage between the disorder claimed and the Veteran's military 
service. The deficient element was therefore the absence of a 
medical nexus to service. The RO/AMC should issue supplemental 
VCAA notice correspondence that informs the Veteran of the basis 
for the prior denial, and how he may attempt to reopen his claim 
by substantiating the previously deficient element of his claim, 
in accordance with the Kent holding. 

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should take appropriate action 
to obtain a printout of the contents of an 
informational CD from the SSA pertaining to 
the receipt of disability benefits from that 
agency. The RO/AMC should then determine 
whether this represents the entirety of the 
available records from SSA. If not, the 
RO/AMC should then request copies of the SSA 
administrative decision on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination. Then, associate all documents 
received with the Veteran's claims file.

2.	The RO/AMC should send the Veteran another 
VCAA letter providing a detailed and case-
specific definition of the requirement of 
"new and material evidence" as it pertains 
to the Veteran's petition to reopen service 
connection for a bilateral knee condition, as 
required by the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). The 
correspondence issued should reflect the fact 
that "material" evidence to reopen the 
Veteran's claim consists of any evidence 
which tends to establish a causal nexus 
between a current bilateral knee disability, 
and military service.

3.	The RO should then review the claims file. 
If any of  the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Thereafter, the RO should readjudicate the 
claim for service connection for hepatitis C, 
and the petition to reopen service connection 
for a bilateral knee condition, in light of 
all additional evidence received. If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)







These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.            
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).



 Department of Veterans Affairs


